Citation Nr: 1527268	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the left knee for the period of April 9, 2010, to the present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In January 2013, a video conference hearing was held before the undersigned Veterans Law Judge (VLJ) at the Detroit, Michigan, RO.  

This matter was remanded by the Board in December 2014 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the remand.  Additional medical records were obtained and a 2015 VA examination report addressed the questions the Board raised in the 2014 Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds another remand is necessary.  The Veteran seeks an evaluation in excess of 10 percent for service-connected degenerative arthritis of the left knee for the period of April 9, 2010, to the present.  In compliance with the December 2014 remand instructions, a February 2015 VA examination was obtained that addressed the severity of the Veteran's current left knee disability.  In April 2015, the Veteran submitted a private Disability Benefits Questionnaire (DBQ) that addressed the severity of his left knee disability.  The DBQ shows the Veteran has ankylosis.  In May 2015, the Veteran submitted a private treatment record noting he underwent a total left knee arthroplasty, but complete records detailing the procedure were not included.  

The rating schedule treats total knee replacements differently than other knee disabilities.  Specifically, the criteria are found in 38 C.F.R. § 4.71a, Diagnostic Code 5055, Knee replacement.  When there is a prosthetic replacement of the knee joint, a 100 percent rating is warranted for one year following implantation of prosthesis.  Residuals are rated thereafter at the 30 or 60 percent level. 

In light of this new evidence, the Board finds another remand is necessary to collect all records associated with the total left knee arthroplasty prior to rating the disability.  Thereafter, the applicable rating criteria in Diagnostic Code 5055 must be applied in the first instance by the agency of original jurisdiction.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's private and VA treatment records for the Veteran's left knee disability from May 2015, to include complete records (such as operation reports) associated with the May 2015 total knee replacement.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




